Case 2:16-cv-11306-SFC-SDD ECF No. 142-1, PageID.5318 Filed 02/14/19 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                     THE EASTERN DISTRICT OF MICHIGAN



 MARGARET CONE,
                                               Case No. 2:16-cv-11306-SFC-SDD
        Plaintiff,                             HON. SEAN F. COX
                     v.

 MARK TESSLER, SHERMAN JACKSON,
 and DAVID HOWELL,
 Jointly and severally,

       Defendants.
                                           /

 Margaret A. Cone                              Thomas B. Bourque (P46595)
 PLAINTIFF, PRO SE                             EBY CONNER SMILLIE &
 2032 Belmont Rd., N.W. # 511                  BOURQUE, PLLC
 Washington, D.C. 20009                        Attorney for Defendants
 Telephone: 202-265-3988                       301 N. Main Street
 MargaretCone@aol.com                          Ann Arbor, Michigan 48104 Telephone:
                                               734-769-2691 tbourque56@gmail.com
                                       /




                            INDEX OF EXHIBITS

    Description                             Exhibit No.
   Complaint filed with Eastern District of 1
   Michigan on October 6, 2014
    E-mail from Tessler to Jackson and Cone 2
    dated April 9, UM Subpoena Response
    2272
